Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grundei (2004/0068324A1).

In regard to claim 2, Grundei discloses a transcutaneous device to anchor an external prosthetic device to a bone, the transcutaneous device comprising: 
a bone anchor 2,3 implantable into bone 11 and defining a longitudinal length, the bone anchor including a male end 3 configured to extend from the bone 11 along the longitudinal length; 
a prosthetic interface 7 configured for implantation external to the bone 11 and configured to receive the male end 3 of the bone anchor 2,3 to secure the prosthetic interface 7 to the bone anchor 2,3; 
and a connector (21) releasably securable directly to the prosthetic interface 7 (capable of being removed since the pieces are not unitary to one another, see fig 1), 
In regard to claim 7, Grundei discloses the limitations of claim 2, and further discloses the prosthetic interface 7 is configured for soft tissue ingrowth and vascularization after implantation (since 8 is metallic wool is on 7, see fig 1, it is configured for vascularization and soft tissue ingrowth [0031])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundei (2004/0068324A1) in view of Lancieux (2012/0237900A1).

In regard to claim 3, Grundei discloses the limitations of claim 2, and further discloses the prosthetic interface 7 and the bone anchor 2,3 are configured to mate through a tapered interference fit (fig 1; interference fit due to complementary shapes). 
However, Grundei does not teach the interference fit is tapered.
Lancieux teaches an osseointegrated implant with a tapered interference fit between components [0034].
It would have been obvious to one of ordinary skill in the art of connections at the time of the instant invention to use Lancieux’s attachment between the interface and bone anchor of Grundei through functional substitution since it appears both methods of attachment would work equally well.  MPEP 2144.06
In regard to claim 4, Grundei discloses the limitations of claim 3, and further discloses a fastener (full length of screws 18) securable to the prosthetic interface 7 (securable via inner pieces 3,4) and the bone anchor 2,3 (fig 1).
In regard to claim 5, Grundei discloses the limitations of claim 4, and further discloses the fastener (full length of screws18) is configured to reversibly secure the prosthetic interface 7 to the bone anchor 2,3 and is removable from the bone anchor 2,3 and the prosthetic interface 7 external to the soft tissue and the bone. (see fig 1; the threads on the bolt and threaded passage allow the fastener to be removed externally through the center)
In regard to claim 6, Grundei meets the claim limitations as discussed in the rejection of claim 4, and further discloses the fastener is an axial taper bolt (full length of screws 18; bolts are tapered along the long axis as shown in figure 1) positioned beneath the connector (21; note that “below” is relative to the position of the leg and in this case is interpreted as distal and below the top as within; fig 1; at least a portion of bolts 18 are both distal to 21 and below as within and therefore below a top portion).






    PNG
    media_image1.png
    586
    737
    media_image1.png
    Greyscale



Claims 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundei (2004/0068324A1) in view of Bachus (2008/0288087A1) and in view of Randstroem (5888233).

In regard to claim 9, Grundei discloses a transcutaneous assembly to anchor an external prosthetic device to a bone, the transcutaneous assembly comprising: 
a bone anchor 2,3 implantable into bone 11 and defining a longitudinal length, the bone anchor including a male end 3 configured to extend from the bone 11 along the longitudinal length (fig 1); 
a prosthetic interface 7 configured for implantation external to the bone 11 (fig 1) and configured to receive the male end 3 of the bone anchor 2,3 to secure the prosthetic interface 7 to the bone anchor 2,3 (fig 1); 
and a connector 21 releasably securable (via the screws shown in fig 1) directly to the prosthetic interface 7 and releasably coupleable to a prosthetic external to the bone or external to soft tissue (21 connects to female prosthetic adapter shown in fig 1)
However, Grundei does not teach a failsafe or that the connector is a pyramid connector.
Bachus teaches a failsafe (34, 44) releasably coupleable to the connector external to the bone and external to the soft tissue (fig 1).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Bachus’s failsafe with the invention of Grundei in order to protect the limb and bone from excess load (abstract).
Randstrom teaches the connector is a pyramid connector 45 including a proximal screw portion 34 and wherein the proximal screw portion 34 is threadably securable  (see threads of 34 in fig 3) to a threaded interface of a body 36 of the prosthetic interface. (Will be attached to a threaded portion when applied to the invention of Grundei as shown screwed into 36 in fig 3 of Randstrom)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the male pyramid of Randstrom (and matching connector 20) in place of the distal connection of Grundei (substituted the male pyramid for the distal portion of 21 and the female adapter for the proximal portion of the female adapter of fig 1) through functional substitution and because the male pyramid and female adapter allow additional angular adjustments. (see screws 46)
In regard to claims 14, Grundei meets the claim limitations as discussed in the rejection of claim 9 but does not teach the male pyramid and screw as claimed.
Randstrom further teaches wherein the threaded interface of the body 36 of the prosthetic interface is configured to receive a distraction bolt when the connector is removed (capable of due to threaded holes since this does not actually positively recite a distraction bolt).  
In regard to claim 19, Grundei meets the claim limitations as discussed in the rejection of claim 9, and further teaches the prosthetic interface 7 is configured for soft tissue ingrowth and vascularization after implantation (8, which surrounds 7 is steel wool).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundei (2004/0068324A1) in view of Bachus (2008/0288087A1) and in view of Randstroem (5888233) and further in view of Lancieux (2012/0237900A1).

In regard to claim 15, Grundei meets the claim limitations as discussed in the rejection of claim 9, and further teaches the prosthetic interface 7 and the bone anchor 2,3 are configured to mate through a interference fit (as shown in figure 1 tapered with complimentary shapes therefore interference fit).  However, Grundei does not teach the use of a tapered interference fit.
Lancieux teaches an osseointegrated implant with a tapered interference fit between components [0034].
It would have been obvious to one of ordinary skill in the art of connections at the time of the instant invention to use Lancieux’s attachment between the interface and bone anchor of Grundei through functional substitution since it appears both methods of attachment would work equally well.  MPEP 2144.06
In regard to claim 16, Grundei meets the claim limitations as discussed in the rejection of claim 15, and further teaches a fastener 18 securable to the prosthetic interface 7 (fastened via pieces 3,4) and the bone anchor 2,3. 
In regard to claim 17, Grundei meets the claim limitations as discussed in the rejection of claim 15, wherein the fastener 18 is configured to reversibly secure (see threads fit 1) the prosthetic interface 7 to the bone anchor 2,3 (fastens via 3,4) and is removable from the bone anchor 2,3 and the prosthetic interface external 1 to the soft tissue and the bone (fig 1; able to be removed given the right tools through the cavity formed by 5).
In regard to claim 18, Grundei meets the claim limitations as discussed in the rejection of claim 15, wherein the fastener is an axial taper bolt (as shown in figure 1, 18  is tapered) positioned beneath the connector 21.  Beneath can refer to below or within the outer circumference.  The bolt 18 is below at least a portion of 21 and within 21.


    PNG
    media_image2.png
    474
    467
    media_image2.png
    Greyscale


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundei (2004/0068324A1) in view of Bachus (2008/0288087A1) and in view of Randstroem (5888233) and further in view of Aulie (5139524).

In regard to claims 10-11. Grundei meets the claim limitations as discussed in the rejection of claim 9, but does not teach the failsafe.
Bachus teaches the failsafe includes: 
a first connection 60 connectable to the connector (standard endoskeletal connector therefore connectable given the right componentry); 
a central tube (see annotated figure) connectable to the first clamp (fig 23-25), the central tube configured to fail by bending when a predetermined moment is applied to the central tube (fig 24); 
and a second connection 62 connectable to the central tube (see annotated figure) and to the prosthetic (standard endoskeletal connector therefore connectable given the right componentry), the first connection 60 and the second connection 62 configured to rotate with respect to the central tube when a predetermined torque load is applied to at least one of the first connection or the second connection (fig 24; note rotation in which direction is not specified).
However, Grundei in view of Bachus does not teach the connections are clamps or a plurality of screws securable to the first connector.
Aulie teaches the use of clamps 14 and a plurality of screws 22 to secure the first clamp to the connector (fig 3, clamp securable to a male pyramid).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the connector of Aulie in place of the connector of Grundei in view of Bachus through functional equivalents since both standard endoskeletal prosthetic connectors.  MPEP 2144.06

Claims 8, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundei (2004/0068324A1) in view of Randstroem (5888233).

In regard to claim 8, Grundei meets the claim limitations as discussed in the rejection of claim 2, but does not teach the connector 21 is a pyramid connector.
Randstrom teaches a pyramid connector 45 releasably securable (via screw 34), the pyramid connector 45.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the male pyramid of Randstrom (and matching connector 20) in place of the distal connection of Grundei (substituted the male pyramid for the distal portion of 21 and the female adapter for the proximal portion of the female adapter of fig 1) through functional substitution and because the male pyramid and female adapter allow additional angular adjustments. (see screws 46)
In regard to claim 20, Grundei teaches a transcutaneous device to anchor an external prosthetic device to a bone, the transcutaneous device comprising: 
a bone anchor 2,3 implantable into bone 11 and defining a longitudinal length, the bone anchor including a male end 3 configured to extend from the bone 11 along the longitudinal length (fig 1); 
a prosthetic interface 7 configured for implantation external to the bone 11 and configured to receive the male end of the bone anchor 3 to secure the prosthetic interface 7 to the bone anchor 2,3 (fig 1) and a connector 21 releasably securable directly to the prosthetic interface 7.
However, Grundei does not teach the connector is a pyramid connector.
Randstrom teaches a pyramid connector 45 releasably securable (via screw 34), the pyramid connector 45 connectable to a prosthetic external to the bone and soft tissue and connectable to a failsafe external to the bone and the soft tissue (capable of since the connector is a standard endoskeletal adapter).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the male pyramid of Randstrom (and matching connector 20) in place of the distal connection of Grundei (substituted the male pyramid for the distal portion of 21 and the female adapter for the proximal portion of the female adapter of fig 1) through functional substitution and because the male pyramid and female adapter allow additional angular adjustments. (see screws 46)
In regard to claim 21, Grundei meets the limitations as discussed in the rejection of claim 20, further teaches a bolt (full length of bolts18) securable to the prosthetic interface 7 and the bone anchor 2,3 to reversibly (threaded therefore reversible given the right tools; secured via 3,4) to secure the prosthetic interface 7 to the bone anchor 2,3, the bolt (bolts 18) removable from the bone anchor 2,3 and the prosthetic interface 7 external to the soft tissue and the bone (fig 1, able to be removed by removing 18 first), the bolt 18 positioned beneath the connector (at 21).  Beneath is a relative term based on the orientation of the device and can be interpreted as distal (at least a portion of the bolt is distal to portions of 21, or within the outside of 21)
In regard to claim 22, Grundei meets the claim limitations as discussed in the rejection of claim 21, and further teaches the prosthetic interface 7 is configured for soft tissue ingrowth and vascularization after implantation (8, surrounding the exterior of 7 is steel wool).
Response to Arguments
The applicant asserts the application should be examined under pre-AIA  provisions.  Because the applicant claims priority to both an AIA  and pre-AIA  application, the application is examined under AIA  provisions.
In regard to the 112b rejection of claims 2 and 9, the amendments have overcome the rejection.
In regard to the 102a2 rejection of claims 2-8 and 20-22 as anticipated by Grundei (2004/0068324A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 9, 12, 13-19 as unpatentable over Grundei in view of Bachus (2008/0288087A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 10-11 as unpatentable over Grundei in view of Bachus (2008/0288087A1) and further in view of Aulie (5139524), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774